Title: From Alexander Hamilton to John J. U. Rivardi, 1 March 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.



New York March 1 1799
Sir

The inclosed letter will inform you, that the Post you command has been placed under my superintendence by the Department of War. In consequence of this arrangement, the returns for December last, which you forwarded to the Commander in Chief, have been by him transmitted to me.
As my superintendence extends to all the Posts in the Northern & North Western quarters, I am desirous of revising the reasons upon which they have been established, in order to be enabled to judge whether the present disposition ought to be continued or altered. To this end I am to request, that you will as early as may be visit the several Posts of Michilimacnac Detroit Fort Defiance on the Miami & Presque Isle together with such intervening & proximate positions as may present eligible Military Points; paying particular attention to the streight, which connects Lakes St. Clair & Erie & to the South Western extremity of the latter Lake: after doing which you will repair to New York to report to me the result of your observations and to confer on the subject at large. In this examination you will have an eye to the various considerations of Defence Settlement and Trade, with reference both to our British neighbours & to the Indians. I deem it unnecessary to enter into detail on these heads. The account I have received of your knowlege and discernment assures me that you will execute the commission with accurate observation and with comprehensive views. At the same time you will bear in mind that it particularly suits the state & temper of this Country to effect as much as possible with the least possible expence.
With great consideration   I am Sir   Your Obed serv

Major RivardiNiagara

